         Case 2:20-cr-00154-WSS Document 15 Filed 08/13/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                     v.                                  Criminal No. 20-154

 KURT COFANO

                                  REQUEST FOR DETENTION

               AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Cindy K. Chung and Jonathan

D. Lusty, Assistant United States Attorneys for said District, and, pursuant to 18 U.S.C. §§ 3142(e)

and (f), hereby requests detention of the above-named defendant, and sets forth the following

material factors in support thereof:

               ☒     1.    That no condition or combination of conditions will reasonably assure

                           the appearance of defendant as required and the safety of any other

                           person and the community because:

                     ☒     a.    Defendant is a danger to any other person or the community,

                                 and/or;

                     ☐     b.    Defendant is a flight risk.

               ☒     2.    That the government is entitled to a detention hearing based upon the

                           following:

                     ☐     a.    Defendant is charged with a crime of violence as defined in 18

                                 U.S.C. § 3156; or

                     ☐     b.    Defendant is charged with an offense for which the maximum

                                 sentence is life imprisonment or death; or
Case 2:20-cr-00154-WSS Document 15 Filed 08/13/20 Page 2 of 4




        ☐    c.   Defendant is charged with an offense for which a maximum term

                  of imprisonment of 10 years or more is prescribed in the

                  Controlled Substances Act (21 U.S.C. § 801 et seq.), the

                  Controlled Substances Import and Export Act (21 U.S.C. § 951 et

                  seq.), or the Maritime Drug Law Enforcement Act (46 U.S.C.

                  App. § 1901 et seq.); or

        ☐    d.   Defendant is presently charged with a felony and has been

                  convicted of two or more offenses described in subparagraph a-c

                  above, or two or more State or local offenses that would have been

                  offenses described in subparagraphs a-c above if a circumstance

                  giving rise to Federal jurisdiction had existed, or a combination of

                  such offenses; or

        ☒    e.   Defendant is charged with a felony which is not a crime of

                  violence, but which involves: a minor victim, possession or use

                  of a firearm or destructive device (as those terms are defined in 18

                  U.S.C. § 921) or any other dangerous weapon, or the failure to

                  register under 18 U.S.C. § 2250 (as required by the Sex Offender

                  Registration and Notification Act); or

        ☐    f.   That a serious risk exists that defendant will flee; or

        ☐    g.   That a serious risk exists that defendant will obstruct or attempt to

                  obstruct justice, or threaten, injure, or intimidate, or attempt to

                  threaten, injure, or intimidate, a prospective witness or juror.

    ☐   3.   That a rebuttable presumption arises that no condition or combination

             of conditions will reasonably assure the safety of any other person and
Case 2:20-cr-00154-WSS Document 15 Filed 08/13/20 Page 3 of 4




             the community, in that the present case involves an offense described in

             paragraphs 2a-2e above and:

        ☐    a.    Defendant has been convicted of a Federal offense described in

                   subsection 2a-2e above, or of a State or local offense that would

                   have been an offense described in subsection 2a-2e above if a

                   circumstance giving rise to Federal jurisdiction had existed; and

        ☐    b.    The offense described in paragraph 3a above was committed while

                   defendant was on release pending trial for a Federal, State or local

                   offense; and

        ☐    c.    A period of not more than five years has elapsed since the date of

                   defendant's conviction or release from imprisonment for the

                   offense described in paragraph 3a, whichever is later.

    ☐   4.   That a rebuttable presumption arises that no condition or combination

             of conditions will reasonably assure the appearance of defendant as

             required and the safety of the community, in that there is probable cause

             to believe that:

        ☐    a.    Defendant committed an offense for which a maximum term of

                   imprisonment of ten years or more is prescribed in the Controlled

                   Substances Act (21 U.S.C. § 801 et seq.), the Controlled

                   Substances Import and Export Act (21 U.S.C. § 951 et seq.), the

                   Maritime Drug Law Enforcement Act (46 U.S.C. App. § 1901 et

                   seq.);or

        ☐    b.    Defendant committed an offense under 18 U.S.C. §§ 924(c),

                   956(a), or 2332b, or an offense involving a minor victim under
Case 2:20-cr-00154-WSS Document 15 Filed 08/13/20 Page 4 of 4




                  Sections         1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

                  2251A,     2252(a)(1),     2252(a)(2),   2252(a)(3),   2252A(a)(1),

                  2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423,

                  or 2425 of Title 18.

    ☐   5.   A Continuance of                    day(s) is requested for the detention

             hearing based upon the following reasons:




    ☐   6.   Good cause for a continuance in excess of three days exists in that:




                                      Respectfully submitted,

                                      SCOTT W. BRADY
                                      United States Attorney


                             By:      /s/ Cindy K. Chung
                                      CINDY K. CHUNG
                                      Assistant U.S. Attorney
                                      PA ID No. 317227


                                      /s/ Jonathan D. Lusty
                                      JONATHAN D. LUSTY
                                      Assistant U.S. Attorney
                                      PA ID No. 311180
